Citation Nr: 0533024	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  00-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine injury 
to include as secondary to service-connected paroxysmal 
dystonic choreoathetosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1977 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A Notice of Disagreement was received 
in September 1999.  A Statement of the Case was issued in 
March 2000.  A timely appeal was received in April 2000.  

The veteran appeared and testified at a hearing before the 
Board held at the RO in April 2002.  The Board remanded the 
veteran's claim to the Appeals Management Center (AMC) in 
September 2003 for further development.  After conducting the 
instructed development, the AMC issued a Supplemental 
Statement of the Case in August 2004 and returned the 
veteran's appeal to the Board.  Thereafter, the Veterans Law 
Judge who conducted the April 2002 hearing retired from the 
Board.  The veteran was then given an opportunity to appear 
at a hearing before another Veterans Law Judge, which the 
veteran cancelled.  


FINDING OF FACT

The veteran's cervical spine injury is not proximately due to 
or the result of the veteran's service-connected paroxysmal 
dystonic choreoathetosis; nor is it related to his military 
service.


CONCLUSION OF LAW

Service connection for a cervical spine injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.159, 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was provided to the veteran in 
March 2002, subsequent to the initial AOJ decision.  Where, 
as here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim was filed in March 1999, before the enactment 
of the law requiring this notice.  In March 2002, the RO 
notified the veteran by letter of the first, second and third 
elements required by the Pelegrini II Court as stated above.  
In addition, the RO readjudicated the veteran's claim and 
issued a Supplemental Statement of the Case.  

Furthermore, by means of the various ratings, statement of 
the case and supplemental statements of the case, the veteran 
was advised of the specific reasons why this particular claim 
was denied, and the information and evidence needed to 
substantiate the claim.  He has also been provided the text 
of the relevant regulation implementing the law with respect 
to this notice requirement and told it was his responsibility 
to support the claim with appropriate evidence.  Indeed, the 
veteran submitted evidence to consider in connection with his 
claim.  

Although the notice provided to the veteran does not 
specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters and other 
documents sent by VA, read as a whole, gave notice to the 
veteran of VA's desire to obtain additional information and 
evidence supporting and substantiating the claim or possibly 
leading to such information and evidence.  Thus, the Board 
considers the notice requirements met, and any error as to 
the timing of the notice to be harmless.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
treatment records from November 1992 through May 1999 are in 
the file.  The veteran identified private hospital records 
related to his claim, and VA requested and obtained those 
records.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decision.  He has not identified any additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded a VA examination in June 1999.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claim.  

II.  Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2002) 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and hearing testimony; 
the report of the VA examination conducted in June 1999; VA 
treatment records from November 1992 through May 1999; 
private treatment records for February 1996; and lay 
statements from two friends and the veteran's ex-wife.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

The veteran contends that he injured his cervical spine in a 
fall down some stairs as a result of an episode of his 
paroxysmal dystonic choreoathetosis.  The veteran testified 
that, on the date of injury (February 13, 1996), he was 
working alone on a ladder situated about halfway up a set of 
stairs chipping plaster off brick up above an entryway, and 
he remembers feeling like his leg muscle was starting to 
tense.  Then he blacked out and fell from the ladder 
resulting in a C6 disc rupture.  

The Board has reviewed the evidence and finds that the 
veteran's cervical spine injury is not proximately due to or 
the result of his service-connected paroxysmal dystonic 
choreoathetosis.  Rather, the injury is alcohol-related.  The 
most compelling evidence is the medical records from the 
hospital where the veteran was treated immediately after his 
fall.  The hospital records show that the veteran was 
admitted to the emergency room at 18:23 (i.e., 6:23 p.m.) on 
February 13, 1996 after falling down a flight of stairs.  The 
injury history shown on the Trauma History and Physical 
report shows that the veteran fell down a flight of stairs 
after consuming approximately three pitchers of beer.  It 
indicates that co-workers moved him post fall, and he did not 
move anything below the waist following the accident.  
Neurologic assessment listed the veteran's orientation as 
intoxicated.  Diagnoses included fall, alcohol with 
questionable chronic alcohol abuse, paraplegia, possible 
thoracic spine injury, facial lacerations, and possible 
facial fracture on the right.  Nurse's notes recorded at 
18:26 hours (i.e., 6:26 p.m.) report that the veteran said he 
had been drinking beer that day.  Discharge Summary dated 
February 16, 1996 indicates an admitting diagnosis of ethanol 
intoxication and states that the patient had been apparently 
consuming a large amount of beer and feel down a flight of 
stairs.

MRI revealed that the veteran had herniated a disk at the C6 
level that was compressing on the spinal cord with contusive 
or right image changes within the spinal cord itself.  The 
veteran went into immediate surgery to repair the herniated 
disk and relieve the compression of the spinal cord.  A 
toxicology screen was performed to rule out the use of drugs 
and alcohol.  Although the screen was negative for any drugs 
of abuse, it was positive for ethanol.  The toxicology report 
shows that the veteran had 300 mg/dl of ethanol in his 
system.  It was noted on the report that, effective July 1, 
1993, Kansas legal intoxication level is greater than 80 
mg/dl, and that toxic levels begin at 300 mg/dl.  The 
veteran's blood alcohol level was therefore at the toxic 
level, significantly above the legal intoxication level.

Other references to alcohol use include a preoperative 
anesthesia record indicating on a review of systems the 
veteran was positive for alcohol and was intoxicated; an 
anesthesia record from the surgery indicating alcohol use; 
admission assessment for the surgical intensive care unit 
that indicates the veteran reported using alcohol, namely a 
six pack of beer a day; and a nurse's note upon admittance to 
the surgical intensive care unit at 10:45 p.m. of the veteran 
having alcohol on his breath.

The record is clear, therefore, that the veteran was 
intoxicated upon his admittance to the hospital.  This in 
itself does not completely rule out that the veteran's 
service-connected paroxysmal dystonic choreoathetosis was the 
cause of the veteran's fall down the stairs.  Most telling, 
however, is the complete lack of report that, at the time of 
his initial treatment, his service-connected paroxysmal 
dystonic choreoathetosis played a part in his fall.  In fact, 
it is noted in the records that the veteran poorly described 
his service-connected paroxysmal dystonic choreoathetosis in 
giving his medical history.  The Trauma History and Physical 
show the veteran reported a "nerve disorder" where his 
"right side caves in."  The writer noted this to be 
"poorly described by the patient."  The admission 
assessment for the surgical intensive care unit showed the 
veteran reported a nerve disorder consisting of facial 
twitching.  There is no indication in the records that the 
veteran reported to the medical care providers at the 
hospital the same or similar incident that he testified to at 
the Board hearing and that he has set forth in his statements 
in support of his claim.

Another inconsistency is seen in the record.  The veteran 
testified that he was working alone at the time of the 
accident.  The hospital records, however, indicate in two 
places that the veteran was moved by either co-workers or 
friends.  The Trauma History and Physical report shows in the 
injury history that co-workers moved him after the fall.  An 
orthopedic consultant's report shows that the veteran was 
moved by friends at the scene.  Also in a statement submitted 
in October 1999, the veteran stated that there were three 
witnesses to the incident.  The veteran was requested to 
provide statements from the witnesses of his accident to 
support his claim.  Instead he submitted statements of two 
friends who did not witness the accident.  They state that 
they have seen the veteran have attacks from his paroxysmal 
dystonic choreoathetosis, and they believe that this could 
have caused his fall.  These statements are purely 
speculative on the part of these friends, and thus have 
little to no probative value.  Given the inconsistencies in 
the records, the Board finds the hospital treatment records 
to be the most probative evidence of what happened on the day 
of the veteran's cervical spine injury as they are a 
contemporaneous record of the event.

The preponderance of the evidence is, therefore, against the 
veteran's claim for secondary service connection for his 
cervical spine injury.  The Board, however, must also 
consider whether the veteran is entitled to direct service 
connection.  A review of the service medical records does not 
reveal any injury to the veteran's cervical spine.  The 
veteran was discharged from service in December 1984, 12 
years before he fell down the stairs.  The preponderance of 
the evidence is, therefore, against finding that the 
veteran's cervical spine injury is related to his military 
service, and direct service connection is not warranted.

For the foregoing reasons, the veteran's appeal is denied.


ORDER

Entitlement to service connection for a cervical spine injury 
to include as secondary to service-connected paroxysmal 
dystonic choreoathetosis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


